DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by “Training Recurrent Neural Networks with the Levenberg-Marquadt Algorithm for Optimal Control of a Grid-Connected Converter” by Fu et al (hereinafter Fu).
	Regarding claim 1, Fu discloses a method for controlling a DC converter or a standalone DC microgrid by:
	providing a pulse-width modulated (PWM) (from Figure 3, see PWM) converter operably connected between an electrical power source and the DC (from Figure 1, see DC/DC) converter or a standalone DC microgrid (see microgrid);
	providing a neural network control system operably connected to the PWM converter, the neural network control system comprising an input (from Figure 7, see Input) layer, two hidden (from Figure 7, see Hidden) layers, and an output (from Figure 7, see Output) layer;
	receiving at the input layer a plurality of inputs at the input layer of the neural network control system, wherein the plurality of inputs comprise an error term (see error term) and an integral (see integral term) of the error term;
	outputting v*A(k) (from Figure 7, see v*) by the neural network control system; and
	controlling the PWM converter using v*A(k), wherein the neural network control system is trained to minimize a cost function of an ADP algorithm (see dynamic programing (DP) algorithm) using a forward accumulation through time (“FATT”) algorithm (see FATT).

	Regarding claim 3, see Levenberg-Marquardt Algorithm.

	Regarding claim 5, Li discloses a system for controlling a DC converter or a standalone DC microgrid comprising:
	a pulse-width modulated (PWM) (from Figure 3, see PWM) converter operably connected between an electrical power source and the DC converter (from Figure 1, see DC/DC) or the standalone DC microgrid (see microgrid);
	a neural network control system operably connected to the PWM converter, the neural network control system comprising an input (from Figure 7, see Input) layer, two hidden (from Figure 7, see Hidden) layers, an output (from Figure 7, see Output) layer, and a processor configured to implement an approximate dynamic programming (ADP) algorithm, said neural network control system further configured to:
	receive a plurality of inputs at the input layer of the neural network control system, wherein the plurality of inputs comprise an error term (see error term) and an integral (see integral term) of the error term;
	output v*A(k) (from Figure 7, see v*) by the neural network control system; and
	control the PWM converter using v*A(k), wherein the neural network control system is trained to minimize a cost function of an ADP algorithm (see dynamic programing (DP) algorithm) using a forward accumulation through time (“FATT”) algorithm (see FATT). 

	Regarding claim 7, see Levenberg-Marquardt Algorithm.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of “Efficiency Comparison of DC and AC Microgrid” by Manandhar et al (hereinafter Manandhar).
	Regarding claim 4, Li does not clearly teach that the DC converter comprises a buck DC/DC converter. All the same, Manandhar discloses that the DC converter comprises a buck DC/DC converter (see buck converters). Therefore, it would have been obvious to one of ordinary skill in the art to modify Li wherein the DC converter comprises a buck DC/DC converter as taught by Manandhar. This modification would have improved the system’s flexibility by allowing for different kinds of DC converters as suggested by Manandhar. 

	Claim 7 is rejected for the same reasons as claim 4.

Allowable Subject Matter
5.	Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
May 16, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652